[Cite as State v. McCleery, 2022-Ohio-263.]


               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                TRUMBULL COUNTY

STATE OF OHIO,                                    CASE NO. 2021-T-0024

                 Plaintiff-Appellee,
                                                  Criminal Appeal from the
        -v-                                       Court of Common Pleas

SCOTT STEVEN MCCLEERY,
                                                  Trial Court No. 2020 CR 00477
                 Defendant-Appellant.


                                              OPINION

                                     Decided: January 31, 2022
                                        Judgment: Affirmed


Dennis Watkins, Trumbull County Prosecutor, and Ryan J. Sanders, Assistant
Prosecutor, Administration Building, Fourth Floor, 160 High Street, N.W., Warren, OH
44481 (For Plaintiff-Appellee).

Christopher Philip Lacich, Roth Blair Roberts Strasfield & Lodge, 100 East Federal
Street, Suite 600, Youngstown, OH 44503 (For Defendant-Appellant).


MATT LYNCH, J.

        {¶1}     Defendant-appellant, Scott Steven McCleery, appeals from his convictions

for Domestic Violence, Attempted Rape, and Felonious Assault, following a jury trial in

the Trumbull County Court of Common Pleas. For the following reasons, we affirm the

decision of the lower court.

        {¶2}     On August 26, 2020, the Trumbull County Grand Jury issued an Indictment,

charging McCleery with Domestic Violence, a felony of the fourth degree, in violation of

R.C. 2919.25(A); Rape, a felony of the first degree, in violation of R.C. 2907.02(A)(2);

Attempted Rape, a felony of the second degree, in violation of R.C. 2923.02(A) and
2907.02(A)(2); two counts of Felonious Assault, felonies of the second degree, in violation

of R.C. 2903.11(A)(2); and Disrupting Public Services, a felony of the fourth degree, in

violation of R.C. 2909.04(A)(1).

      {¶3}   A jury trial was held on March 22-23, 2021.          The following pertinent

testimony and evidence were presented:

      {¶4}   K.R. testified that she dated McCleery from approximately April to July of

2020 and was living with him in a trailer home on July 2, 2020. On that date, K.R. asked

McCleery to go out with K.R. and her friend, which request he denied. She described

McCleery as acting “ignorant,” and calling her names. She observed that they had been

fighting over the past few weeks and he had become “more aggressive.” K.R. and two

girlfriends went to multiple bars that evening. She had one alcoholic beverage, a Twisted

Tea, and shared one marijuana joint with her friends while driving to a bar. Throughout

the night, McCleery called her 30 or 40 times and was “aggressive,” “unpleasant,” and

used expletives because he was upset that she went out. During one call outside of a

bar, K.R. used her speakerphone so others could hear him yelling and calling her names.

A male acquaintance who was present, Cameron, asked “why would you talk to your girl

like that?” McCleery became upset when he heard the male voice, called K.R. a “whore,”

and said “You’re cheating on me.”

      {¶5}   According to K.R., when she arrived home after 2 a.m., McCleery was

outside, grabbed her by the hair, and dragged her up the steps into the home. Inside the

residence, she observed that items were destroyed and moved around. She ran out of

the house and drove her car to a nearby mall parking lot. She spoke on the phone with

her mother, whom McCleery had called and informed they had been fighting. She then


                                            2

Case No. 2021-T-0024
spoke with McCleery and agreed to go home because he seemed calmer and promised

not to put his hands on her. She entered the home, did not see McCleery, and went

inside the bathroom. McCleery then “comes out of nowhere,” ripped her phone out of her

hand, and threw it in the toilet. She testified that McCleery “wiped” his fingers across her

vagina on top of her underwear and made a statement implying she had sex with another

man. K.R. testified that he grabbed her in a chokehold and shoved his fingers in her

vagina. She screamed for him to stop, he did, and then he ripped off her underwear. She

fell to the ground, and felt “something sharp by [her] butt.” She then saw that McCleery

had a claw hammer. She testified she was “not sure what he was trying to do with it” but

it was “towards [her] thighs, up by [her] butt.” She further stated: “I felt it by my – right by

my vagina and my butt.” K.R. squeezed her legs together and McCleery was trying to

open them. She testified that she thought he was trying to “shove the hammer up [her].”

When asked “was he trying?” she responded “yes.” She testified that she was injured on

her buttocks, calf muscle, and by her thighs. After repeatedly screaming for McCleery to

stop, he backed up a little bit and she ran to the bedroom.

       {¶6}   While K.R. ran to the bedroom, McCleery retrieved a steak knife from the

kitchen. He stabbed the bedroom door and around her on the bed, coming within a few

inches of her. He eventually fell asleep on the couch, at which time she went to a friend’s

house. She later went to her mother’s house and her mother called the police. She went

to the hospital for an exam and told the nurse she was not raped because she did not

understand what this meant. According to K.R., at the hospital, she stated that McCleery

put his fingers inside her, attempted to penetrate her with the hammer, and that the

hammer “never got beyond my buttocks” and was “by my butt and butt cheek crease.” In


                                               3

Case No. 2021-T-0024
her written statement to police, which her mother wrote for her because she was crying

and shaking, she stated: “I thought he was shoving his fingers up my vagina and butt,

then figured out he was using a hammer, the claw part.”

       {¶7}   According to K.R.’s mother, K.R. arrived at her mother’s house later that

day and was “walking funny” and hyperventilated while telling her what happened with

McCleery. The victim’s mother had been with K.R. on the date of the incident and knew

she had been arguing with McCleery. McCleery had called her early in the morning hours

of July 3, stating K.R. was cheating on him and calling her expletives and K.R. called her

mother around 3 a.m., crying and scared to go home. While K.R. was at her home,

McCleery continued to call and she decided to call the police. In the following days, K.R.’s

mother observed bruising on K.R.’s thighs and long red scratches “between her butt

cheeks.”

       {¶8}   Patrolman Tyce Gall of the Niles Police Department responded to the

dispatch and encountered K.R., who was in tears and had “sort of a limp.” He and other

officers arrested McCleery at his residence, where he was hiding behind a mirror and

inquired about the reasons for his arrest. Detective Anthony Roberts testified regarding

photos that depicted the state of the residence, where puncture marks were found in the

walls, the bedroom door, and the bed sheet. A pair of ripped underwear was also

recovered.

       {¶9}   Recordings of phone calls made by McCleery while incarcerated were

played, during which McCleery apologized to K.R. and stated that his conduct was due

to excessive drinking that night.

       {¶10} Lindsey Deetz, a forensic scientist at the Ohio Bureau of Criminal


                                             4

Case No. 2021-T-0024
Investigation, testified that a vaginal swab was positive for acid phosphatase activity,

which can demonstrate the presence of semen. The swab contained male DNA but she

could not exclude or include McCleery as the contributor. She noted that “if there's no

body fluid and it's just skin cells or transfer of some sort, it can be difficult, but not

impossible, to find a DNA profile.” DNA recovered from K.R.’s jaw was from a male, with

McCleery excluded as the contributor. DNA swabs from the hammer head and handle

were consistent with a mixture of K.R. and McCleery’s DNA. On cross-examination,

defense counsel inquired about whether the acid phosphatase could be caused by

something other than semen and Deetz responded affirmatively, testifying that there was

no semen in the sample provided.

      {¶11} At the close of the State’s case, McCleery moved for acquittal on all

charges, which motion was denied.

      {¶12} McCleery testified that he planned to go out with K.R. on the date of the

offenses but declined to do so because she was rushing him and he did not want to go to

bars. Because of this and another issue between the couple, he was “rude” to her as she

left the residence. He called her many times while she was gone and she failed to pick

up most of his calls. He testified that when she arrived home around 2 a.m., he yelled at

her, asking who she had been with and why she failed to answer her phone. He grabbed

her by her hair and brought her inside. According to McCleery, K.R. left the trailer and

when he spoke with her on the phone again, he heard a man’s voice. When she arrived

home, he held a hammer to the small of her back and lifted her dress with the hammer to

check whether she was wearing underwear. He also held her in a chokehold. He then

lectured her about going out to drink when the two were trying to have a child. He stabbed


                                            5

Case No. 2021-T-0024
the bedroom door with the knife but did not stab the bed, although he admitted to trying

to scare K.R. McCleery admitted that he had been drinking while she was gone and had

tossed items around the trailer. He denied putting his fingers in her vagina.

            {¶13} The jury found McCleery guilty of Domestic Violence, Attempted Rape, and

Felonious Assault in relation to use of the hammer. McCleery was acquitted of Rape,

Disrupting Public Services and Felonious Assault relating to the knife.

            {¶14} A sentencing hearing was held on April 21, 2021. The court merged the

offenses of Attempted Rape and Felonious Assault and the State elected to proceed on

Attempted Rape for the purposes of sentencing. The court ordered McCleery to serve

consecutive sentences of twelve months in prison for Domestic Violence and five to seven

and one-half years for Attempted Rape.

            {¶15} McCleery timely appeals and raises the following assignments of error:

            {¶16} “[1.] The trial court erred and abused its discretion when it denied the

defendant-appellant’s Criminal Rule 29 motion and/or the verdicts convicting the

defendant of Attempted Rape (Count 3) and Felonious Assault (Count 4) were based on

evidence that was legally insufficient, or in the alternative, against the manifest weight of

the evidence.

            {¶17} “[2.]   Trial counsel was ineffective for her failure to object to leading

questions to the alleged victim, for allowing the state’s forensic expert to retract a key

point of beneficial evidence, and for failure to request a jury charge of ‘false in one, false

in all.’”

            {¶18} In his first assignment of error, McCleery argues that his convictions for

Attempted Rape and Felonious Assault are against the weight and sufficiency of the


                                                6

Case No. 2021-T-0024
evidence.

       {¶19} “Pursuant to Crim.R. 29(A), a court shall not order an entry of judgment of

acquittal if the evidence is such that reasonable minds can reach different conclusions as

to whether each material element of a crime has been proved beyond a reasonable

doubt.” State v. Bridgeman, 55 Ohio St.2d 261, 381 N.E.2d 184 (1978), syllabus. “Thus,

when an appellant makes a Crim.R. 29 motion, he or she is challenging the sufficiency of

the evidence introduced by the state.” (Citation omitted.) State v. Hastings, 11th Dist.

Portage No. 2020-P-0014, 2021-Ohio-662, ¶ 23. In reviewing the sufficiency of the

evidence, “[t]he relevant inquiry is whether, after viewing the evidence in a light most

favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime proven beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d

259, 574 N.E.2d 492 (1991), paragraph two of the syllabus, following Jackson v. Virginia,

443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979).

       {¶20} Whereas “sufficiency of the evidence is a test of adequacy as to whether

the evidence is legally sufficient to support a verdict as a matter of law, * * * weight of the

evidence addresses the evidence’s effect of inducing belief.” State v. Wilson, 113 Ohio

St.3d 382, 2007-Ohio-2202, 865 N.E.2d 1264, ¶ 25, citing State v. Thompkins, 78 Ohio

St.3d 380, 386-387, 678 N.E.2d 541 (1997). “[A] reviewing court asks whose evidence

is more persuasive—the state’s or the defendant’s?” Id. An appellate court must

consider all the evidence in the record, the reasonable inferences, the credibility of the

witnesses, and whether, “in resolving conflicts in the evidence, the jury clearly lost its way

and created such a manifest miscarriage of justice that the conviction must be reversed

and a new trial ordered.” (Citation omitted.) Thompkins at 387. “Since there must be


                                              7

Case No. 2021-T-0024
sufficient evidence to take a case to the jury, it follows that ‘a finding that a conviction is

supported by the weight of the evidence necessarily must include a finding of sufficiency.’”

(Citation omitted.) State v. Arcaro, 11th Dist. Ashtabula No. 2012-A-0028, 2013-Ohio-

1842, ¶ 32.

       {¶21} As an initial matter, we need not consider sufficiency or manifest weight

arguments as they relate to Felonious Assault since this merged into Attempted Rape for

the purposes of sentencing. As this court has held, where allied offenses are merged

and there is sufficient evidence on the offense for which the defendant is sentenced,

errors relating to sufficiency and weight of the evidence on the count that is merged are

harmless and need not be considered. State v. Mugrage, 11th Dist. Portage No. 2020-

P-0066, 2021-Ohio-4136, ¶ 133; State v. Whetstone, 11th Dist. Lake No. 2015-L-114,

2016-Ohio-6989, ¶ 26.

       {¶22} Pursuant to R.C. 2923.02(A): “No person, purposely or knowingly, when

purpose or knowledge is sufficient culpability for the commission of an offense, shall

engage in conduct that, if successful, would constitute or result in the offense.” The Rape

statute applicable here provides: “No person shall engage in sexual conduct with another

when the offender purposely compels the other person to submit by force or threat of

force.” R.C. 2907.02(A)(2). Sexual conduct is defined as “vaginal intercourse between

a male and female; anal intercourse, fellatio, and cunnilingus between persons regardless

of sex; and, without privilege to do so, the insertion, however slight, of any part of the

body or any instrument, apparatus, or other object into the vaginal or anal opening of

another.” R.C. 2907.01(A). “Attempted rape requires that the actor (1) intend to compel

submission to sexual conduct by force or threat, and (2) commit some act that


                                              8

Case No. 2021-T-0024
‘convincingly demonstrate[s]’ such intent.” (Citations omitted.) State v. Davis, 76 Ohio

St.3d 107, 114, 666 N.E. 2d 1099 (1996).

       {¶23} While McCleery challenges both the sufficiency and the weight of the

evidence, he primarily takes issue with various credibility issues he alleges invalidate

K.R.’s testimony, arguing that her testimony was inconsistent, “outlandish,” and untruthful.

Where a defendant argues the testimony implicating him is “contradictory and incredible,”

such contention “calls for an evaluation of the witnesses’ credibility, which * * * is not

proper on review for evidentiary sufficiency.” State v. Yarbrough, 95 Ohio St.3d 227,

2002-Ohio-2126, 767 N.E.2d 216, ¶ 79; State v. Stuart, 11th Dist. Lake No. 2018-L-145,

2020-Ohio-3239, ¶ 93 (“[c]redibility is a question concerning the weight, rather than the

sufficiency, of the evidence”).   Further, the victim’s testimony alone, if believed, is

sufficient to prove each element of the offense of rape. Stuart at ¶ 93. Thus, as long as

there was testimony provided to support the elements necessary for Attempted Rape,

issues regarding the consistency and credibility of this testimony are properly considered

as a manifest weight challenge.

       {¶24} Here, there was testimony provided that, if believed, could support an

Attempted Rape conviction. To prove Attempted Rape, it was necessary to show that

McCleery engaged in behavior that, if successful, would have resulted in sexual conduct

submitted to by force and that he intended to compel such submission. K.R. testified that

he placed a hammer between her buttocks, by her vagina and that he was trying to put

the hammer “inside [her],” which conduct she attempted to prevent by closing and

crossing her legs while screaming at him to stop. Placing the hammer near her vagina

and trying to put it inside her, as she testified to, if accepted as true, demonstrated the


                                             9

Case No. 2021-T-0024
elements necessary for this crime. Her testimony was corroborated by other evidence,

including witness testimony and photographs of her injuries, which included scratches

and bruising on her thighs and buttock, and of the trailer. Since there is sufficient

evidence to support the convictions, we will proceed to consideration of credibility issues

as they relate to the weight of the evidence.

       {¶25} We initially emphasize that “[t]he choice between credible witnesses and

their conflicting testimony rests solely with the finder of fact and an appellate court may

not substitute its own judgment for that of the finder of fact.” State v. Awan, 22 Ohio St.3d

120, 123, 489 N.E.2d 277 (1986). “Since the jury is in the best position to assess

credibility, we generally decline to second guess its credibility determinations.” State v.

Tiggett, 11th Dist. Trumbull No. 2018-T-0036, 2019-Ohio-1715, ¶ 34. The issues raised

by McCleery do not warrant rejection of the jury’s determination of witness credibility.

       {¶26} McCleery contends that K.R.’s testimony should be discounted as untruthful

“after a night of drinking and marijuana use.” This argument ignores the entirety of the

record and is contradictory to McCleery’s own arguments that his testimony should have

been believed rather than K.R.’s. The defendant would apparently have this court reject

all of the victim’s testimony where she indicated she had one alcoholic beverage and

shared part of one marijuana joint a few hours before the assault, yet accept his self-

serving testimony although he indicated in his phone call to the victim that he had 20

shots of alcohol and that the night was a “blur,” and repeatedly stated he had only

assaulted her because he was drunk. There was nothing in the record to indicate that

the alcoholic beverage and marijuana consumed several hours before the assault

rendered K.R. intoxicated or impacted her ability to recall or accurately describe the


                                             10

Case No. 2021-T-0024
events.

       {¶27} Although McCleery characterizes K.R.’s testimony as “outlandish,” various

details were corroborated through other evidence. Her description of McCleery ripping

off her underwear was supported by the torn underwear discovered at the home, her

statements about him stabbing objects in the bedroom were demonstrated through

photos of the scene, both parties’ DNA was on the head and handle of the hammer,

McCleery’s phone calls and text messages demonstrated remorse for events occurring

on the night in question, K.R.’s injuries were consistent with the conduct described, and

her fear and emotional reaction to the events were testified to by multiple witnesses.

Further, it is certainly a possibility that the jury considered K.R.’s testimony not to be more

“outlandish” than McCleery’s story that he wielded a hammer for the purpose of lifting up

K.R.’s dress to see if she was wearing underwear.            His admission of this conduct

demonstrates his irrational and aggressive state at the time of the assault. The jurors

were in the best position to evaluate credibility in the face of the conflicting testimony.

Awan at 123.

       {¶28} McCleery also argues that K.R.’s version of events changed over time,

emphasizing alleged differences in her description of how the hammer was used. While

the description changed slightly from K.R.’s statements at the hospital and in her

testimony, she was generally consistent in her statement that the hammer was on and

around her buttocks and near her vagina. In the hospital she said the hammer “never got

beyond my buttocks” and at trial she stated that it was “by my butt” and “in between my

thighs.” Although these statements differ slightly, they both demonstrate the general area

where the hammer was. She never claimed that the hammer penetrated her but instead


                                              11

Case No. 2021-T-0024
that McCleery attempted to use it to do so while she used her legs to prevent his actions.

While she did demonstrate some confusion regarding whether she was penetrated with

McCleery’s fingers, testifying that he did insert his fingers in her vagina, while in the written

statement, she stated that she “thought” he was shoving his fingers in her vagina but then

noticed his use of a hammer, it is evident the jury recognized this inconsistency given its

acquittal of McCleery on the Rape charge. Contrary to his assertions, there is nothing in

the record to demonstrate that the jurors were not “attentive.”

       {¶29} McCleery raises several other arguments regarding credibility which are

either irrelevant or mischaracterized. For example, to the extent that McCleery argues

that Deetz corroborated the argument that he did not insert his finger in K.R.’s vagina,

thus establishing K.R.’s lack of credibility, her complete testimony was equivocal. While

McCleery’s DNA was not found from the vaginal swab, Deetz also testified that “if there's

no body fluid and it’s just skin cells or transfer of some sort, it can be difficult, but not

impossible, to find a DNA profile.” Also, while McCleery emphasizes Deetz’s testimony

as showing semen present on the vaginal swab, Deetz subsequently clarified this was

not from semen and could be from another source of bodily fluid. Further, whether K.R.

had a male’s DNA on her face is irrelevant; this could come from multiple forms of contact

with any male individual, K.R. did not describe the touching of her face being involved in

the assault, and whether K.R. was with another man that night has no bearing on whether

McCleery’s conduct constituted Attempted Rape.

       {¶30} To the extent that McCleery compares the credibility of his testimony with

K.R.’s, his emphasis as to the truth of his statements is questionable. As noted above,

he repeatedly stated that he was heavily intoxicated during the incident. His statements


                                               12

Case No. 2021-T-0024
that he did not use the hammer on the victim other than to place it on her back and to lift

her dress and did not attempt to rape her are inconsistent with testimony and photographs

of scratches and bruising on her legs and thighs. Although he testified he did not rip her

underwear off her body, this is contrary to his statement in the recorded jail phone call

and torn underwear was located at the scene and identified by the victim. In contrast,

K.R.’s testimony was consistent with her documented injuries and the evidence at the

scene. Although every detail given in her statements after the incident while showing

signs of stress from the events may not have been precisely the same as her testimony,

this does not render her testimony lacking in credibility such that this issue should be

removed from the jury, particularly given the inconsistent and self-serving nature of the

defendant’s testimony. State v. Sarge, 5th Dist. Knox No. 21CA000014, 2021-Ohio-4379,

¶ 36 (“a jury is free to reject a defendant’s self-serving testimony, and * * * doing so does

not render a conviction against the manifest weight of the evidence”).

       {¶31} As a final note, in McCleery’s brief, counsel emphasizes that the DNA found

on K.R.’s jaw shows she may have been with another male, thereby supporting

McCleery’s testimony of the events of the evening “which led to his flawed decision to

commit domestic violence.” We emphasize that whether K.R. was with another man that

evening and whether that led to McCleery’s actions has no relevance. This provides no

justification whatsoever for his actions, nor does the truth of whether she was with a man

reflect on McCleery’s credibility since both parties gave the same testimony regarding the

presence of another male who made a statement to McCleery on K.R.’s phone.

McCleery’s actions were unjustified and veiled attempts to place blame on the victim are

valueless.


                                             13

Case No. 2021-T-0024
       {¶32} The first assignment of error is without merit.

       {¶33} In his second assignment of error, McCleery argues that trial counsel was

ineffective by eliciting harmful testimony from an expert, failing to object to leading

questions, and failing to request a “false in one, false in all” jury charge.

       {¶34} To demonstrate ineffective assistance of counsel, a defendant must prove

“(1) that counsel’s performance fell below an objective standard of reasonableness, and

(2) that counsel’s deficient performance prejudiced the defendant resulting in an

unreliable or fundamentally unfair outcome of the proceeding.” State v. Madrigal, 87 Ohio

St.3d 378, 388-389, 721 N.E.2d 52 (2000), citing Strickland v. Washington, 466 U.S. 668,

687-688, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). “To show that a defendant has been

prejudiced by counsel’s deficient performance, the defendant must prove that there exists

a reasonable probability that, were it not for counsel’s errors, the result of the trial would

have been different.” State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d 373 (1989),

paragraph three of the syllabus. “There is a strong presumption that the attorney’s

performance was reasonable.” State v. Gotel, 11th Dist. Lake No. 2006-L-015, 2007-

Ohio-888, ¶ 10.

       {¶35} First, McCleery argues that defense counsel was ineffective by failing to

object to leading questioning of K.R. by the prosecution on direct examination, which

“allowed the victim to recast her previous answers into a format of her and/or the State’s

choosing.”

       {¶36} “A leading question is ‘one that suggests to the witness the answer desired

by the examiner.’” (Citation omitted.) State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-

5084, 854 N.E.2d 1038, ¶ 138. “Leading questions should not be used on the direct


                                              14

Case No. 2021-T-0024
examination of a witness except as may be necessary to develop the witness’

testimony.” Evid.R. 611(C). However, “[b]ecause a trial court has broad discretion in

allowing leading questions, counsel’s decision not to object is within the realm of trial

strategy.” (Citation omitted.) State v. Jones, 2019-Ohio-2134, 137 N.E.3d 661, ¶ 59 (10th

Dist.); see also State v. Jackson, 92 Ohio St.3d 436, 449, 751 N.E.2d 946 (2001) (finding

a lack of ineffective assistance for failure to object to leading questions, since “it is within

the trial court’s discretion to allow leading questions on direct examination” and due to the

failure to demonstrate the result would have been different but for trial counsel’s alleged

ineffectiveness).

       {¶37} In McCleery’s argument, he does not point to specific leading questions to

which counsel should have objected. It is accurate that throughout K.R.’s testimony, the

prosecutor asked questions that directed the general flow of the testimony, followed-up

seeking additional detail, and may have sought specific information. However, in the

absence of specific instances where McCleery believes objections were required, we

decline to address any particular questions as it is not the job of this court to root out

arguments that support an assignment of error. State v. Turner, 11th Dist. Lake No. 2020-

L-088, 2021-Ohio-1921, ¶ 23. Nonetheless, a review of the direct examination of K.R.

does not demonstrate that, had defense counsel objected, the testimony or outcome

would have been different such that McCleery suffered prejudice. See State v. Lewis,

11th Dist. Lake No. 2012-L-074, 2013-Ohio-3974, ¶ 164 (“[e]ven if an objection should

have been made, the failure did not alter the outcome of the trial based on the entirety of

the record”). As has been observed, if defense counsel had objected to any potentially

leading questions, “the state could have simply rephrased” the questions following the

                                              15

Case No. 2021-T-0024
objection. Jones at ¶ 60.

       {¶38} Next, McCleery argues that counsel’s cross-examination of Deetz regarding

the absence of sperm in the vaginal swab elicited information that was harmful to his

defense, causing Deetz to “recant” her prior statement that there was another man’s

semen present and there was no basis to proceed with this line of questioning.

       {¶39} “The scope of cross-examination clearly falls within the ambit of trial

strategy.” State v. Hoffner, 102 Ohio St.3d 358, 2004-Ohio-3430, 811 N.E.2d 48, ¶ 45.

“[D]ebatable trial tactics do not establish ineffective assistance of counsel.” (Citation

omitted.) State v. Johnson, 11th Dist. Ashtabula No. 2009-A-0050, 2010-Ohio-3046, ¶

37. Given this great deference to trial counsel in developing trial strategy, we do not find

ineffective assistance of counsel. Here, during direct examination, Deetz testified that

acid phosphatase may be indicative of the presence of semen, but did not elaborate.

Defense counsel inquired further about whether semen was found in the vaginal swab,

ultimately eliciting a statement from Deetz that the acid phosphatase did not demonstrate

semen was present. While this questioning may have elicited information not necessary

or particularly helpful to McCleery’s defense, it could have been part of a strategy to

emphasize that his DNA was not present and to further clarify the issues of DNA for the

jury. Furthermore, as addressed above, demonstrating whether K.R. had been with

another man did not impact McCleery’s credibility as he asserts. Both parties agreed that

a man had spoken on the phone, McCleery heard it, and this caused him to be suspicious

that she was cheating. Confirming that she had done so would not give McCleery more

credibility nor was it relevant for the purposes of determining that he committed the

criminal acts in question. For these reasons, we find neither ineffectiveness of counsel


                                            16

Case No. 2021-T-0024
nor prejudice. See Arcaro, 2013-Ohio-1842, at ¶ 23-24 (“[i]n the present matter, while

some damaging information was elicited during defense counsel’s cross-examination * *

* we cannot say that this constituted ineffective assistance of counsel” since counsel was

entitled to deference to his trial strategy).

       {¶40} Finally, McCleery argues that defense counsel should have requested a

“false in one, false in all” jury instruction in response to K.R.’s allegedly inconsistent

testimony.

       {¶41} A “false in one, false in all” instruction states that if a witness willfully lies

about a material fact, the jury is “free to assume” that witness testified falsely about other

matters. Mikula v. Tailors, 24 Ohio St.2d 48, 51, 263 N.E.2d 316, 325 (1970). It has been

held that such an instruction is permissible, “if at all,” when a witness has “made a

consciously false statement about a material fact or circumstance.” Id.; State v. Mitchell,

8th Dist. Cuyahoga No. 45014, 1983 WL 5738, *9 (Feb. 3, 1983).                    “Seemingly

contradictory utterances of a witness do not, per se, establish a conscious falsity” and

“[s]omething more must appear which will permit the jury reasonably to believe that

perjury was committed.” State v. Rodriguez, 6th Dist. Wood No. WD-08-011, 2009-Ohio-

4059, ¶ 32, citing Mikula at 52. For example, where a witness testifies differently at two

separate hearings, this alone does not require an instruction; rather, the record must

contain an “implication of intentionally perjurious conduct.” Mitchell at *9. It has been

emphasized that the rule “is not absolute and often tends to defeat rather than promote

the ascertainment of truth.” State v. Jones, 10th Dist. Franklin No. 76AP-321, 1976 WL

190259, *2 (Oct. 5, 1976). The trial court can exercise its discretion to give such an

instruction but, “[o]rdinarily, that extreme an approach is not taken, and the jury is


                                                17

Case No. 2021-T-0024
permitted to determine the credibility of the remaining testimony in light of the falsehood

that has been pointed out.” Id.

       {¶42} McCleery fails to provide specific argumentation in support of the merits of

giving such instruction. He points only to inconsistencies as addressed above, relating

to the weight of the evidence. While the victim may have been partially inconsistent in

her versions of the events, there is nothing in the record to indicate that she made a

consciously or intentionally false statement about a material fact or perjured herself.

Since the facts did not require such an instruction, counsel was not ineffective for failing

to request this instruction be given, nor did prejudice result. The instruction given to the

jurors advised them that they are free to believe all or part of any witness’s testimony and

to determine what weight to assign their testimony when evaluating credibility. This

instruction was proper under the circumstances.

       {¶43} Within this assignment of error, McCleery also argues that the trial court

erred in failing to give this instruction, recognizing the applicability of a plain error standard

due to counsel’s failure to raise this issue. Given the foregoing, we find no error in the

failure to give such an instruction, plain or otherwise.

       {¶44} The second assignment of error is without merit.

       {¶45} For the foregoing reasons, McCleery’s convictions for Domestic Violence,

Attempted Rape, and Felonious Assault in the Trumbull County Court of Common Pleas

are affirmed. Costs to be taxed against appellant.


MARY JANE TRAPP, J.,

JOHN J. EKLUND, J.,

concur.
                                               18

Case No. 2021-T-0024